Title: To Thomas Jefferson from Albert Gallatin, 15 August 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Sir
Treasury Department Augt. 15th 1801
I have the honor to enclose a letter from the Commissioner of the revenue accompanying proposals for erecting a light house on Falkner’s Island. There are two applicants, Mr Woodward of Connecticut & Mr M’Comb of New York. For the reasons stated in the Commissioner’s & Gen. Huntingdon’s letters, the first named gentleman seems to merit the preference. By the Act of 3d March last, the Secretary is authorized to provide by Contract, to be approved by the President of the United States, for the building the said light house. The proposals are now submitted to your consideration, and, if approved by you, a contract will be made in conformity thereto.
I have the honor to be with great respect Sir Your most obt. Servt.
Albert Gallatin
 